Opinion.
Campbell, J.,
delivered the opinion of the court:
It was error to permit the witnesses Marion Martin and Ambrose Martin to testify to having been shot, and while we would not hesitate to affirm the judgment notwithstanding this error, if able to say confidently it was harmless, not being thus convinced, we must set aside the verdict which may have been partly produced by it.
The evidence is circumstantial, and the conviction rests chiefly on the testimony of the two boys above named, each of whom had been shot, as he testified, and although it was admitted that the attempt on their lives could not have been by the defendant in person, the inference very likely to be drawn was that it was in his interest, and it was well calculated to excite suspicion that the effort was to destroy evidence against the accused, and to create unfavorable presumptions against his innocence.

Reversed end remanded for a new• trial.